Case 1:21-cv-07370-AT Document 15 Filed 09/03/21 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
KIM WILLIAMS & LARRY WILLIAMS DOC #:
DATE FILED: _ 9/3/2021
Plaintiffs,
-against- 21 Civ. 7370 (AT)
EBONY D. HARRIS, ODAI M AL HAJEH, CB ORDER
LIVERY LEASIN, LLC, VANESSA SOTO, &
GLEN CONTRERAS
Defendants.

 

 

ANALISA TORRES, District Judge:

Plaintiffs bring this action against Defendants Ebony D. Harris, Odai M Al Hajeh, CB Livery
Leasin, LLC, Vanessa Soto, and Glen Contreras, invoking subject matter jurisdiction by reason of
diversity of citizenship, 28 U.S.C. § 1332(a)(1). Compl. § 8, ECF No. 9. If Livery Leasin, LLC 1s,
indeed, a limited liability company, as its name would imply, then the complaint must allege the
citizenship of natural persons who are members of the limited liability company and the place of
incorporation and principal place of business of any corporate entities who are members of the
limited liability company.

It is ORDERED that by September 10, 2021, Plaintiff shall amend its pleading to allege the
citizenship of each constituent person or entity. See Handelsman v. Bedford Vill. Assocs. Ltd. P’ship,
213 F.3d 48, 51-52 (2d Cir. 2000) (citing Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998));
Strother v. Harte, 171 F. Supp. 2d 203, 205 (S.D.N.Y. 2001) (“For purposes of diversity jurisdiction,
a limited liability company has the citizenship of each of its members.”). If Plaintiff fails to amend
by the foregoing date to truthfully allege complete diversity based upon the citizenship of each
constituent person or entity of the LLC, then the complaint will be dismissed for lack of subject
matter jurisdiction.

SO ORDERED.
Dated: September 3, 2021 j-
New York, New York

ANALISA TORRES
United States District Judge

 
